Order entered September 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01018-CV

                              IN RE SHOPSTYLE INC., Relator

                      Original Proceeding from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-08570

                                           ORDER
                         Before Justices, Myers, Whitehill, and Nowell

       Before the Court is relator’s August 27, 2019 petition for writ of mandamus.           On

September 6, 2019, relator filed its unopposed motion to consolidate this petition with a related

mandamus, cause number 05-l9-01017-CV, styled In Re Popsugar Inc. and a related

interlocutory appeal, cause number 05-19-00736-CV, styled ShopStyle Inc. and Popsugar Inc. v.

rewardStyle, Inc. All three proceedings challenge the trial court’s May 31, 2019 order denying

special appearances and granting a rule 202 petition. Relator asserts that in light of the factual

and legal overlap in these three proceedings, they should be consolidated and decided together.

We GRANT relator’s motion.

       Accordingly, we ORDER cause number 05-19-01018-CV consolidated into cause

number 05-19-00736-CV. We DIRECT the Clerk of the Court to remove all documents from

cause number 05-19-01018-CV and refile them in cause number 05-19-00736-CV and to treat
cause number 05-19-01018-CV as a closed case. We ORDER that all future pleadings be filed

in and bear only cause number 05-19-00736-CV.

        Per the Court’s September 12, 2019 order in cause number 05-19-00736-CV, appellee’s

brief is due on or before October 16, 2019.


                                                 /s/    LANA MYERS
                                                        JUSTICE